              Case 8:19-cr-00032-GLR Document 82 Filed 07/11/19 Page 1 of 1
                                                          U.S. Department of Justice
                                                          United States Attorney
                                                          District of Maryland

Judson T. Mihok                                           Suite 400                    DIRECT: 410-209-4903
Assistant United States Attorney                          36 S. Charles Street           MAIN: 410-209-4800
Judson.Mihok@usdoj.gov                                    Baltimore, MD 21201-3119        FAX: 410-962-0716




                                                          July 11, 2019


VIA ECF
The Honorable George Levi Russell, III
United States District Judge
United States Courthouse
101 West Lombard Street
Baltimore, MD 21201

           Re:        United States v. David Livingston Attoh, et al., GLR 19 0032

Dear Judge Russell:

           Per the Court’s Order, the parties submit the following third joint status report.

        Due to the volume of discovery, the defendants request an additional 60 days to complete
review. This additional time will also allow the parties an opportunity to continue plea
discussions about resolution of the cases. Several plea agreements have been extended and are
currently under consideration.

        A joint motion to waive speedy trial has been granted, so there are no concerns in that
regard. At this point, the parties jointly request an additional 60 days to allow time for review of
discovery, and to engage in further plea discussions.

                                                          Very truly yours,

                                                          Robert K. Hur
                                                          United States Attorney

                                                          _____//s//______________________
                                                          Judson T. Mihok
                                                          Assistant United States Attorney


cc:        Ryan Burke (David Livingston Attoh)
           Ivan Bates (Erwin Boateng)
           Kwasi Hawks (Kabir Tunji Are)
           Tae Kim (Kwaku Boateng Blay)
           David Fischer (Franck Ulrich Noche Nsiyabnze)
